Mr. Justice Ramsay delivered the opinion of the court. Appellant filed her bill against appellees in the Circuit Court of Shelby county in which she prayed for a divorce from Phillip Standley and for an injunction against him and Oliver M. Standley, and while said cause was pending presented her petition for ternporary alimony and solicitor’s fees, which, on hearing, was denied and appellant ordered to take and have nothing for her support, etc. This appeal followed. Upon the hearing a sharp conflict developed in regard to the merits of appellant’s claim for divorce, appellee’s financial ability to care for and support appellant, and in regard to the amount that he had actually expended in her behalf after their separation. It would seem, from an inspection of the abstract, that the appellant showed probable grounds for her claim, which is all the law required upon such a hearing. Jenkins v. Jenkins, 91 Ill. 167; Johnson v. Johnson, 20 Ill. App. 495. We do not deem it necessary to make examination in detail of the record, or to discuss the case at length, as appellees have failed to file any brief as required by rule 29 of this court. The order of the trial court is reversed and the cause remanded. Reversed and remanded.